Citation Nr: 1010982	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to June 1972, with additional with periods of 
unverified service with the Naval Reserve.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In December 2004, the Veteran 
provided testimony before a decision review officer (DRO) 
during a hearing at the RO.  In June 2007, the Veteran 
provided testimony before the undersigned Acting Veterans Law 
Judge during a videoconference hearing.  Transcripts of both 
hearings are of record.  In August 2007, the Board remanded 
the Veteran's claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The August 2007 Remand, in pertinent part, directed the RO to 
contact the appropriate service department and verify all 
periods of the Veteran's service, including all periods of 
active duty for training (ACDUTRA) in the Naval Reserve.  The 
RO was also to arrange for an exhaustive search for the 
Veteran's complete service treatment records (STRs).  Review 
of the claims file does not indicate that this development 
was accomplished.  While the Veteran's active duty service 
from September 1970 to June 1972 has been verified, his 
subsequent ACDUTRA service has not been verified.  In this 
regard, a December 1973 STR notes that the Veteran was 
currently on a two week period of ACDUTRA.  All periods of 
ACDUTRA should be verified on remand, and all STRs should be 
obtained.

In addition, the Veteran was to be provided a VA psychiatric 
examination by a psychiatrist with a background in neurology 
(including a neuropsychiatrist, if available), to determine 
the nature and etiology of all currently present acquired 
psychiatric disorders.  Review of the claims file does not 
indicate that this development was accomplished.  In this 
regard, the Veteran has a history of psychiatric treatment 
and several medical opinions of record that relate the 
Veteran's mental disorder to a 1980 head injury.  
Unfortunately, as noted by the Veteran's representative in 
December 2009, the VA examination provided to the Veteran in 
November 2008 was conducted by a licensed psychologist with 
no indicated background in neurology.  

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  

The Board regrets any further delay in this case.  However, 
given the circumstances, the Board has no recourse but to 
again remand the case.  Accordingly, the case is REMANDED for 
the following action:

1.  Contact the appropriate service 
department and verify all periods of the 
Veteran's service, including all periods of 
active duty for training in the Naval 
Reserve.

Also arrange for an exhaustive search for 
the Veteran's complete STRs.  The records 
sought should include records from the Naval 
Reserve.  The efforts to obtain such records 
should be documented in the claims file.  

2.  Thereafter, the Veteran should be 
provided a VA psychiatric examination by a 
psychiatrist with a background in neurology 
(including a neuropsychiatrist if 
available), to determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The claims file must 
be reviewed by the examiner and such review 
should be indicated in the examination 
report or in an addendum.  

All indicated studies and tests, to include 
psychological testing with PTSD subscales 
and neuropsychiatric testing, should be 
accomplished.  All clinical findings should 
be reported in detail.  

The examiner should identify all objective 
indications of psychiatric disability.

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), should be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the veteran does 
not meet the criteria for this diagnosis.

With respect to additional acquired 
psychiatric disorder other than PTSD found 
to be present, the examiner should express 
an opinion concerning whether it is at least 
as likely as not that the disorder is 
etiologically related to Veteran's military 
service (as opposed to any head trauma 
sustained after service).

The examination and the report thereof 
should be in accordance with DSM-IV.  The 
rationale for all opinions expressed must 
also be provided.

4.  Thereafter, the RO should readjudicate 
these claim.  If it remains denied, the 
Veteran and his representative should be 
issued an appropriate Supplemental Statement 
of the Case and provided the opportunity to 
respond before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


